DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to systems, and a method for in premises power loss detection comprising: a set of in-premises power loss detecting and reporting apparatuses, each having; a power loss detection circuit; a cellular transmitter for transmitting a preload code and a time stamped alarm to a remote entity using a cellular network, wherein the set of apparatus collectively provide an outage pattern and sequence for a plurality of supplied locations. The closes prior arts, Bagasra (Pub # US 2013/0257623 A1), Luttrell (US Patent # 7,274,305 B1), and Yaney et al. (Pub # US 209/0187285 A1).  Bagasra discloses a network device receives notification configuration information that includes a time interval criteria and a selected geographical area for providing power outage notifications, wherein the network device receives a loss-of-power alarm from a network interface device (NID) associated with a customer premises, wherein the loss-of-power alarm includes a particular NID identifier to identifying is based on receiving the loss-of-power alarm and determining if other loss-of-power alarms have been received from other NIDs in the same region and within the particular time interval.  Luttrell discloses a system for managing collection of data and remote operation of fielded remote units, wherein each remote unit is provided with a CELLEMETRY.TM.  transceiver, allowing the unit to receive commands from and pass data to a data center via the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687